Case: 1:17-cv-00373-SJD-SKB Doc #: 42-1 Filed: 11/04/20 Page: 1 of 1 PAGEID #: 518




                    UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION
 UNITED STATES OF AMERICA,               : Civil Action No. 1:17-CV-373
 ex rel.                                 :
                                         : United States District Judge
 MARC YOUNG,                             : Susan J. Dlott
 JEREMY W. BRIGGS, and                   :
 JOSEPH B. LAWRENCE                      :
                                         :
 BRINGING THIS ACTION ON                 :
 BEHALF OF THE UNITED STATES             :
 OF AMERICA                              :
                                         :
    Plaintiffs and Relators,             :
                                         :
    v.                                   :
                                         :
 Golden State Medical Supply, Inc.       :
                                         :
    Defendant.                           :
       ____________________________________________________________________

                                      ORDER
   Upon consideration of the Relators’ Notice of Dismissal, filed pursuant to Rule

41(a) of the Federal Rules of Civil Procedure and the qui tam provisions of the False

Claims Act, 31 U.S.C. § 3730(b)(1), and the United States’ Notice of Consent to the

proposed dismissal, it is hereby:

   ORDERED that Relators’ complaint and all claims raised by Relators in this

action are dismissed without prejudice to the United States and Relators; and

   FURTHER ORDERED that all contents of the Court file in this action remain

under seal and not be made public, except for the Complaint, any Amended

Complaints, and this Order.


                                              UNITED STATES DISTRICT JUDGE
